Case 1:21-cv-02392-AMD-JRC Document 6 Filed 05/19/21 Page 1 Ob RGNS NAWBUBGER, Pc

 

Arthur Sanders
Alftorney

Office 845-499-2990 | EMail: asancders@br-lawyers.com

May 19, 2021

Hon. Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: GENTILE v. ZWICKER & ASSOCIATES, P.C. et al
Docket No. 21-CV-02392

Dear Judge Donnelly:

As you know, this office represents several of the defendants in the above-captioned matter.
Our office previously removed this case from Supreme Court Kings County.

The proceeding commenced by the pro se plaintiff (an attorney licensed to practice in this
Court), was commenced with a Summons with Notice. No complaint was ever filed in State
Court. As a result, there is no pleading for which defendants can respond and we are
requesting, pursuant to FRCP 8i(c}, that the Court set a deadline for the filing of the
complaint so that the defendants may respond and this case may move forward.

Thank you for your consideration.

Sincerely,

BARRON & NEWBURGER, P.C.

 

By: Arthur SAnders

as/bmm

Cell: (845) 48-2213 | Fax: (845) 499-2992 | 30 South Main Street | New City, NY 10956 | bn-lawyers.com
